        Case 2:20-cv-01526-SJF-ARL Document 28-4 Filed 11/20/20 Page 1 of 2 PageID #: 208
                                                                                 EXHIBIT 4
norma

From:                Cliff Roberts <croberts@fdis-va.com>
Sent:                Friday, April 12, 2019 10:42 AM
To:                  Efraim
Cc:                  Frankr; Dustin Crandell
Subject:             RE: Law Office of Francisco J. Rodriguez


Good morning Efraim,

GREAT NEWS…..the average ticket and monthly volume increases have been approved.
At this point you can contact the bank to issue a new ticket number for the approval of the transfer
of funds. Once the ticket is in process to run please call the Virginia office at 1800 297 1216 ext442
and ask for Dustin. He may have to do what is called a forced ticket since this not a debit card.

Thank you for your patients on this project, everything will run smoothly from this point on.

Best wishes,

Cliff




From: efraim ochoa [mailto:efraim@mcallenlawfirm.com]
Sent: Wednesday, April 03, 2019 4:52 PM
To: Cliff Roberts
Subject: Law Office of Francisco J. Rodriguez

Good afternoon Cliff, just checking the status of the account.



Thank you,

Efraim Ochoa
Office Administrator




1111 W. Nolana Ave ~ McAllen, TX 78504
Tel (956) 687‐4363 ~ Fax (956) 687‐6415




                                                                1
        Case 2:20-cv-01526-SJF-ARL Document 28-4 Filed 11/20/20 Page 2 of 2 PageID #: 209


norma

From:                Cliff Roberts <croberts@fdis-va.com>
Sent:                Wednesday, April 24, 2019 4:14 PM
To:                  Efraim
Subject:             Cliff / BBVA documents request


Here is the exact wording the Corp folks sent to me today.

Are you able to assist me in obtaining the invoices or contracts associated with the transactions listed below?

Invoices or contracts, I would think the bank would be the source for this information since they authorized the sale or
transfer. We will not need the 6 digit code from BBVA for this transaction but any other information will
prove the validity of the transfer.
Once this is completed this should be a done deal.

Best wishes,

Cliff




Cliff Roberts, Payments Consultant
(800) 297‐1216 ext 316
(757) 689‐0016 fax
(757) 287‐7316 cell
(757) 213‐7316 direct dial



Ask me about




                                                             1
